DETAILED ACTION

Status of the Application
	In response filed on September 14, 2022, the Applicant amended claims 1-14.  Claims 1-14 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the abstract to correct minor informalities (maximum allowable word count) identified in the previous action. The amendments to the abstract are accepted, and these objections have been withdrawn accordingly. 

	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the rejection of claims 1-14 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 1-14 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn. Examiner notes that the amendments to the claims have introduced new grounds of rejections under 35 U.S.C. 112 (b).

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-14 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“the presently claimed methods integrate any purported abstract idea into a practical application, specifically by using different codes to track different online activity by different users at different websites, identify patterns in such online activity, attribute different activity patterns to different upline user sets, and make recommendations based on analytics related to such online activity patterns. The ability to track different codes associated with different online activity at different websites and to attribute such online activity to different upline users represent an inventive 9concept that is significantly more than the purported abstract idea of "commercial or legal interactions," etc… requires web-enabled computing devices and networks and that represents an improvement in online activity tracking and analytics. That is because the expressly recited codes, online activity, and websites inherently require machines configured to access the different websites, track different online activity, identify when codes are associated with the different online activity, and identify which online activity are associated with which sets of upline users. Such functions are not commercial or legal in nature, and therefore not one of the enumerated sub-categories of "certain methods of organizing human activity."

Examiner respectfully disagrees with Applicant’s first argument. 
	The Examiner disagrees that the underlying recited abstract idea inherently requires machines. Relatedly, Applicant’s argument overstates the steps/functions performed by the recited computers. The claims require computers only so far as the language requires implementation using general purpose computers, and language that links the judicial exception to a particular technological environment or field of use (e.g., product purchases on the internet). 
	The claims involve i) storing data associated with product interactions occurring within a certain time period of one another, ii) receiving information that identifies a user as having interacted with a product and a code, iii) retrieving data including advice regarding a first product and second product, vi) identifying that a second user has interacted with a first and second product within a period of time, v) sending a notification to a first user regarding the second user’s product interactions, vi) identifying upline users based on the code from obtained data, vii) associating a second code with a second user based on information associated with the first user, viii) receiving information regarding another product interaction involving the second code, and  ix) identifying a second set of upline users based on the second code. These functions together describe/set-forth a multi-level marketing compensation scheme involving identifying various product purchases/interactions in association with referral codes, providing selling advice based on tracked interactions/purchases, and creating referral codes that identify upline users, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions such as advertising, marketing or sales activities or behaviors; business relations and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. These functions also amount to  i) storing data, ii) receiving information, iii) retrieving data, iv) identifying a correlation in the data, v) sending information to a user, vi) identifying information from received data, vii) generating new data (a second code), viii) receiving data, and ix) identifying information from received data.
	That the product interactions are described as being online interactions with product websites makes the underlying idea no more technical or requiring of a machine. At most, this language serves merely to link the judicial exception to a particular technological environment or field of use (e.g., product purchases on the internet as opposed to purchases in physical stores). The claimed system/medium merely receives and stores information regarding these interactions, it does not involve “tracking” them (see, for example, Fig 1 and [0040] of Applicant’s published disclosure). Receiving interaction data, storing interaction data, and analyzing interaction data does not inherently require computers. That the interactions are claimed as being online interactions with product websites makes the claimed functions no more technical. In fact, Applicant’s own disclosure explains that the inventive process may be practiced with interactions that are purchases of products at physical retail stores (see [0050]-[0051]). This is further evidence that the underlying idea is equally applicable to physical sales, and that amending the claims to require the interactions to be online interactions with product websites serves merely to link the judicial exception to a particular technological environment or field of use.

Applicant specifically argues that 
2)	“The Office Action does not account for the claimed concept's improvement in the functioning of a computer, technology, or technical field, specifically the ability to use unique codes to track different sets of upline users and thereby identify the specific upline users responsible for such online activity, analyze patterns within such online activity data across different websites, and make recommendations based on such patterns. Applicant submits, therefore, that the claims effect a number of different transformation, including transforming previously unrelated online users into a specific relationship structure in accordance with each user's use of codes, transforming such data into discernible patterns, and transformation of such patterns into actionable recommendations.”

Examiner respectfully disagrees with Applicant’s second argument. 
	The Examiner cannot find any technical improvement to the computers themselves, any technology recited in the claims, or the technical field. Using codes to track product referrals/purchases does not result in any technical improvement to the computers or technical environment, and the need/desire to track product referrals is not a technical problem or technical field. There may be a business advantage or “improvement” associated with providing referral tracking codes to consumers and analyzing product interaction (e.g., purchases) involving these codes in order to distribute commission, but there is no technical improvement found. Examiner notes that the judicial exception alone cannot provide the improvement. Applicant has failed to identify any additional elements in the claim that provide the improvement. The claims merely require, in order,  i) storing data, ii) receiving information, iii) retrieving data, iv) identifying a correlation in the data, v) sending information to a user, vi) identifying information from received data, vii) generating new data (a second code), viii) receiving data, and ix) identifying information from received data. These are all abstract data processing steps. That the data is repeatedly described as being associated with online interactions with websites makes these underlying functions no less abstract. Again, repeatedly describing the data as being associated with online interactions with websites serves merely to link the use of the judicial exception to a particular technological environment or field of use (specifically, computing environments and product interactions via websites). That computers are used to receive/store/analyze the data and/or generate the codes is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 


Applicant specifically argues that 
3)	“by reciting the use of online activity technology, the claims expressly rely on web- enabled computing devices and online networks, which are particular machines required to perform the steps as recited. A human cannot access a website nor track online activity manually (e.g., without the use of a web-enabled computing device or an online network connection), nor provide online data to computers without a web-enabled computing device or an online network connection. The expressly recited codes, websites, and online activity are therefore not part of the purported abstract idea, and their reliance on web-enabled computing devices and online networks evidences an integration into a practical application. The claims are therefore patent-eligible under prong two of step 2A.”

Examiner respectfully disagrees with Applicant’s third argument. 
	With respect to a machine, the only requirement associated with the method is the requirement for certain information (specifically, information that identifies a recipient’s online interaction a website) to be performed “at a computer”. The remaining steps are performed by unspecified means. The computer clearly may be a general purpose computer  (see [0092]-[0093] of the published disclosure). The claims do not “expressly rely on web-enabled computing devices”, and do not even involve accessing a website. As discussed above, the claims merely require, in order,  i) storing data, ii) receiving information, iii) retrieving data, iv) identifying a correlation in the data, v) sending information to a user, vi) identifying information from received data, vii) generating new data (a second code), viii) receiving data, and ix) identifying information from received data. These are all abstract data processing steps. That the data is repeatedly described as being associated with online interactions with websites makes these underlying functions no less abstract. 

 Applicant specifically argues that 
4)	“the use of codes, websites, and online activity (and patterns thereof) to identify one or more upline users responsible for the subset of online activity at the websites are significantly more than mere commercial or legal activity. Collectively, such recited elements form an ordered arrangement that operates to track and analyze online activity data across different websites and to attribute specific patterns thereof to specific upline user sets. The elements of the present claims when evaluated as an ordered combination amount to an inventive concept and thus is patent-eligible under step 2B.”

Examiner respectfully disagrees with Applicant’s fourth argument. 
	Applicant’s argument is incommensurate with the scope of the claimed invention. There is no technical mechanism being claimed for tracking user interactions with various online websites. The claims, at most, involve generating “codes” that include information about product referrers, receiving information associated with product “interactions”  (e.g., purchases) that involve these codes, and reviewing this information to identify that a referral has taken place. The claimed “codes” are not technical in nature. The same process is equally applicable to transactions/interactions occurring offline.  The claimed process is technical only in that a general purpose computer is used to receive, store, send, and analyze information associated with product “interactions” and codes. 


	Applicant’s arguments, with respect to the rejection of amended claims 1 and 8 under 35 U.S.C. 103 have been considered, but are not persuasive. Applicant argues “none of the cited references specifically teach the claimed interactions 'occurring within the predetermined period of time.' See Specification, [0080].The same time may refer to one transaction or may refer to separate transactions by the same user that occurred close in time. Close in time may mean, for example, within 10 minutes, within an hour, within the same day, or within the time that a user opens and doses a web browser or mobile application. As claimed, therefore, the different products may not necessarily be combined into the same transaction. Rather, the present claims focus on proximity in time. Such analyses of proximity in time are not taught in the cited references”. Examiner respectfully disagrees with Applicant’s argument. Contrary to Applicant’s assertion, Smith does disclose this feature. Smith discloses (among other things) tracking a tendency of products to be purchased together (and/or tendency to interact with product websites together), and that together means that the interaction occurred in the same session, and that what is considered the same session may actually be defined as web interactions/purchases occurring within a threshold period of time (Fig 7 and Fig 9 and [0085]-[0086] and [0002] system mines session data to identify items that tend to be viewed and/or purchased in combination in order to provide product recommendations, [0041] “two items that are acquired together (as part of the same transaction or session)”, [0068]-[0070] “a session may begin with a user initiates browsing of a site, and may end…more than a threshold period of time…one hour or one day…any browsing activity performed by the user during a selected period of time, such as a twenty-four hour period, may be treated as a session…”,  [0076]-[0077] “any/all user activity performed…during that period may be treated as a session…for the purpose of calculating the pairwise comparison data for this item pair…number of sessions in which A and B were both viewed and purchased…used to calculate pairwise comparisons”, [0079] “may be treated as if it occurred during the earlier session”, [0086]-[0087]). As such, Smith discloses the new limitation.

	For the sake of expediting prosecution, Examiner notes that prior art reference Michaelson (cited at the end of this action and not relied upon) also discloses wherein “same time” may refer to one transaction or may refer to separate transactions by the same user that occurred close in time (e.g., within 10 minutes, within an hour, within the same day, etc. – see [0072] “Being purchased at the ‘same time’ may mean that the items were purchased within the same transaction as one another or perhaps within the same day…being purchased at the ‘same time’ may mean that one item was purchased…within a threshold time period…number of seconds, minutes, hours, or perhaps event days…”).


Information Disclosure Statement
	The information disclosure statements (IDS) submitted on September 15, 2022 have been considered by the examiner. Abstracts only were provided for the following foreign patent documents, and therefore only the abstracts were considered:
TW 202201316
TW 202207121
TW202209222
AR 1252027


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), while claim(s) 8-14 is/are drawn to non-transitory storage media (i.e., a machine/manufacture). As such, claims 1-14 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8) recites/describes the following steps; 
 storing suggestive selling data in a database, the stored suggestive selling data including a frequency that online interaction with a first product website occurs within a predetermined period of time with online interaction with a second product website, wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product;
receiving information that identifies a recipient interacting online with the first product website and a first code, wherein the recipient is a second user; 
retrieving data from the database, the retrieved data including retrieved advice regarding the first product and the second product; 
identifying that the online interaction with the second product website by the second user occurs within the predetermined period of time with online interaction with the first product website; 
sending a notification to…the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time
identifying a first set of upline users including the first user based on the first code; 3
associating a second code with the second user, wherein the second code is generated…based on information associated with the first user; 
receiving information regarding a second online interaction with the second product website that identifies the second code; 
and identifying a second set of upline users including the first user and the second user based on use of the second code by a third user

These steps, under its broadest reasonable interpretation, describe or set-forth a multi-level marketing tracking scheme, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions such as advertising, marketing or sales activities or behaviors; business relations and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform” (claim 8)
“storing… in memory” (claims 1 and 8) 
“receiving information at a computer” (claims 1 and 8)
“sending…to a device of the first user” (claims 1 and 8)
“generated at the computer” (claims 1 and 8)
“sending…to a device of a third party” (claims 2 and 9)
“providing the device of the first user” (claims 6 and 13)
“providing…over a communication network” (claims 7 and 14)

The requirement to execute the claimed steps/functions using “a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform” (claim 8) and/or “in memory” (claims 1 and 8) and/or “at a computer” (claims 1 and 8) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “sending…to a device of the first user” (claims 1 and 8) and/or “sending…to a device of a third party” (claims 2 and 9) and/or “providing the device of the first user” (claims 6 and 13) and/or “providing…over a communication network” (claims 7 and 14) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where information is exchanged electronically/digitally between devices as opposed to physically or verbally between people directly. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The repeated descriptions of the interactions as being “online interactions” with “product websites” are not considered to be additional elements because this language only describes the data that is being stored, retrieved, and analyzed. The claimed functions associated with this data are still part of the abstract idea itself. Even if this language was somehow considered to be “additional “ (which the Examiner contents it is not), the repeated descriptions of the interactions as being “online interactions” with “product websites” would at most serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, this language would serve merely to limit the application of the abstract idea to interactions/purchases of products occurring online via websites as opposed to those occurring in physical retail stores. Applicant’s own disclosure acknowledges that the same idea could be implemented in association with these types of purchases/interactions (see [0050]-[0051]).This reasoning was demonstrated in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the underlying concept patentable. This is also similar to the claims in Electric Power Group, where the fact that the information being received and analyzed had to do with power grid data was deemed inconsequential to the whether the underlying concept to which the claims were directed was abstract. This/these limitation(s) do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-5 and 10-12 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-5 and 10-12 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform” (claim 8) and/or “in memory” (claims 1 and 8) and/or “at a computer” (claims 1 and 8) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “sending…to a device of the first user” (claims 1 and 8) and/or “sending…to a device of a third party” (claims 2 and 9) and/or “providing the device of the first user” (claims 6 and 13) and/or “providing…over a communication network” (claims 7 and 14) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, even if the repeated descriptions of the interactions as being “online interactions” with “product websites” are not considered to be additional elements because this language only describes the data that is were somehow considered to be “additional elements” (which the Examiner contents they are not), the repeated descriptions of the interactions as being “online interactions” with “product websites” would at most serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3-5 and 10-12 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-5 and 10-12is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	 Claims 1-14 have been amended to repeatedly refer to “online interactions” with different “product websites” as opposed to product purchases. For example, the claims recite “the stored suggestive selling data including a frequency that online interaction with a first product website occurs within a predetermined period of time with online interaction with a second product website, wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product”. Although the original disclosure does suggest that product purchases may occur via online websites (e.g., per [0066] and [0072] and [0080]), the original disclosure does not disclose product rankings corresponding to frequency of online interactions with product websites. The original disclosure only discusses purchases as it pertains to product rankings (see  [0047] and [0080]-[0081] and original claims 5 and 12 of the published disclosure). Purchasing a first product is not the same thing as “interacting with a first product website”. Interacting with a product website is different than purchasing a product, even if an interaction may some instances result in the purchase of a product. As such, Applicant has impermissibly broadened the claim scope to encompass embodiments that are unsupported by the original disclosure.  The same logic applies to many other claim limitations. For example, “sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time” encompasses a broader scope than sending a notification that the second product has been purchased within a period of time from the purchase of the first product. However, Applicant’s specification only discusses product purchases as it pertains to the notifications (e.g., see [0025] of the published disclosure). As such, Applicant has impermissibly broadened the claim scope to encompass embodiments that are unsupported by the original disclosure.
One of ordinary skill in the art would not recognize, in light of the above, that the written description of the invention provides support for ranking products based on frequency of online interactions with product websites, notifying users based on online interactions with product websites, or generally wherein the data is associated generally with interactions with product websites. Although products may be purchased on websites (e.g., per [0066] and [0072] and [0080]), the original disclosure consistently and exclusively discusses product purchases as opposed to “online interactions” with “product websites”. The latter is a broader concept which lends itself to other embodiments (e.g., non-purchase interactions with websites) that are not supported by the original disclosure. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
	Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.
	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 8 have been amended to recite “identifying that the online interaction with the second product website by the second user occurs within the predetermined period of time with online interaction with the first product website”. There is insufficient antecedent basis for this limitation in the claim. The claim never previously refers to an online interaction with the second product website by the second user. Furthermore, the phrase “within the predetermined period of time with online interaction with the first product website” does not conform with standard grammatical construction. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
For the purpose of examination, the phrase “identifying that the online interaction with the second product website by the second user occurs within the predetermined period of time with online interaction with the first product website” will be interpreted as being “identifying that an online interaction with the second product website by the second user occurs within the predetermined period of time from the online interaction with the first product website.”
	Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.

	Claims 1 and 8 have been amended to recite “sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time”. There is insufficient antecedent basis for this limitation in the claim. The claim never previously refers to a first user. Furthermore, it is unclear as to which online interactions with the product websites are being referred, as the claims refer to online interactions with the product websites occurring within the time period in the “storing” step as well as the “identifying” step. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
For the purpose of examination, the phrase “sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time” will be interpreted as being “sending a notification to a device of a first user regarding the identification of the second user’s online interaction with the second product website and with the first product website occurring within the predetermined period of time.”
	Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. PG Pub No. 2012/0253986, October 4, 2012 - hereinafter "Chang”) in view of Kumar et al. (U.S. PG Pub No. 2012/0245976, September 27, 2012 - hereinafter "Kumar”) in view of Smith et al. (U.S. PG Pub No. 2012/0158552, June 6, 2012 - hereinafter "Smith”) in view of Glazier et al. (U.S. PG Pub No. 2018/0293603, October 11, 2018 - hereinafter "Glazier”)

With respect to claims 1 and 8, Chang teaches a method for distributing products, and a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising;
receiving information at a computer that identifies a recipient interacting online with the first product website and a first code, ([0046]-[0047] “issues product referral message to the second user B…comprising…referral record R1…second user B may issue a transaction confirmation signal to the network trading platform…purchase the first product P1 at a second price D2…in response to the transaction confirmation signal…generates a second transaction and referral record R2…R2 at least comprises a user identification code UIB, a referral record source code “R1”, a level code L2, a product identification code P1, and product price D2” – therefore the platform computer receives information that identifies the recipient of the first product (user B) interacting online with the first product website (purchasing a product via a webpage per [0026] and [0045] at least) and the first follower code (which is used when generating referral record R2))
and wherein the recipient is a second user; ([0046]-[0047] “issues product referral message to the second user B…comprising…referral record R1…second user B may issue a transaction confirmation signal to the network trading platform…purchase the first product P1”) – the recipient is a second user and the initial referring user is the first user)
identifying that the online interaction with the second product website by the second user occurs ([0046]-[0047])  
identifying a first set of upline users including the first user based on the first code; ([0050]-[0051] “automatically implements a cash-back operation…search the transaction and referral…multiply the product price D and the first predetermined feedback cash percentage W1% of the first-level member…first user A=(D2)xW1%” – therefore the system distributes a first set of commissions for receipt by the first user (for the purchase by the second user) according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient)
associating a second code with the second user, wherein the second code is generated at the computer based on information associated with the first user;  [0047] “…in response to the transaction confirmation signal…generates a second transaction and referral record R2…R2 at least comprises a user identification code UIB, a referral record source code “R1”, a level code L2, a product identification code P1, and product price D2” – therefore the platform computer associates a second follower code (R2 and/or UB) with the second user and the first product (P1 via integration/association with the code) and a commission schedule (level code 2) and the code is generated based on information associated with the first user (e.g., it is associated with referral code R1 and/or the level of the first user)
receiving information regarding a second online interaction with the second product website that identifies the second code; ([0048]-[0051] “issues a product referral message…by the second user B…to the third user C…second product referral message…including…referral record R2…third user C may issue a transaction confirmation signal to the networking trading platform system…purchase the first product P1 at a third price D3…in response to the transaction confirmation signal…generates a third transaction and referral record R3…comprises...referral record source code “R2”…” – therefore the system receives a second purchase confirmation that identifies the second follower code (R2 - which is used when generating referral record R3))
and identifying a second set of upline users including the first user and the second user based on use of the second code by a third user ([0048]-[0051] “issues a product referral message…by the second user B…to the third user C…second product referral message…including…referral record R2…third user C may issue a transaction confirmation signal to the networking trading platform system…purchase the first product P1 at a third price D3…in response to the transaction confirmation signal…generates a third transaction and referral record R3…comprises...referral record source code “R2”…automatically implements a cash-back operation…feedback cash for the first user A…first predetermined feedback cash percentage W1% of the first level member…second predetermined feedback cash percentage W2% of the second level member” – therefore the system distributes a second set of commissions for receipt by the first user and second user for the purchase of the third user according to the commission schedule and the second set of commissions is distributed following both receipt of the second purchase confirmation and receipt of the purchased first product by a third user)
Chang does not appear to disclose,
storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that online interaction with a first product website occurs within a predetermined period of time with online interaction with a second product website, 
wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product;
retrieving data from database, the retrieved data including retrieved advice regarding the first product and the second product
identifying that the online interaction with the second product website by the second user occurs within the predetermined period of time with online interaction with the first product website;
sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time
However, Kumar discloses a method/system for supporting a referral-based marketing system ([0005], [0027]-[0029]) 
storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that online interaction with a first product website occurs together with online interaction with a second product website, ([0032] “performance analysis engine periodically analyzes transaction data collected over a period of time…to generate a set of association rules that identify items that tend to be purchased in combination…65%...X1 will have a size of one, two or three, and X2 will have a size of one”, [0005]-[0011] purchases are interactions with product websites, [0037]-[0039])
retrieving data from database, the retrieved data including retrieved advice regarding the first product and the second product ([0037]-[0039] & [0042]-[0044] & [0051]-[0060] & [0064] & [0070]-[0071] system retrieves the most significant identified associated rules (e.g., those with frequencies over a certain threshold and that deviate from a sellers/referrers current transactions) and provides recommendations to the seller/referrer based on these (e.g., that the referrer/seller should sell a second product with a first product because many people frequently purchase the second product with the first product))
identifying that the online interaction with the second product website by the second user occurs together with online interaction with the first product website; ([0030] “each time a user purchases an item…transaction processing engine records the purchase in a transaction database” and [0032] “performance analysis engine periodically analyzes transaction data collected over a period of time…to generate a set of association rules that identify items that tend to be purchased in combination” – therefore the system identifies that/when second products are purchased by users together with a first product, [0042]-[0044])
Kumar suggests it is advantageous to include storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that online interaction with a first product website occurs together with online interaction with a second product website; retrieving data from database, the retrieved data including retrieved advice regarding the first product and the second product; and identifying that the online interaction with the second product website by the second user occurs together with online interaction with the first product website, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that online interaction with a first product website occurs together with online interaction with a second product website; retrieving data from database, the retrieved data including retrieved advice regarding the first product and the second product; and identifying that the online interaction with the second product website by the second user occurs together with online interaction with the first product website, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Chang and Kumar do not appear to disclose,
wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time
wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product;
sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time
However, Smith discloses 
wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time ([0041] “two items that are acquired together (as part of the same transaction or session)”, [0068]-[0070] “a session may begin with a user initiates browsing of a site, and may end…more than a threshold period of time…one hour or one day…any browsing activity performed by the user during a selected period of time, such as a twenty-four hour period, may be treated as a session…”,  [0076]-[0077] “any/all user activity performed…during that period may be treated as a session…for the purpose of calculating the pairwise comparison data for this item pair…number of sessions in which A and B were both viewed and purchased…used to calculate pairwise comparisons”, [0079] “may be treated as if it occurred during the earlier session”, [0086]-[0087], Fig 7 and Fig 9 and [0085]-[0086] and [0002] system mines session data to identify items that tend to be viewed and/or purchased in combination in order to provide product recommendations).
wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product; ([0086] once all candidate pairs have been analyzed…for a given item A, all items B1, B1…that are candidates for being paired with item A…may be ranked from highest to lowest score”, see also Fig 7 and Fig 9 and [0002] system mines session data to identify items that tend to be viewed and/or purchased in combination to recommend selling or advertising the items for sale together)
Smith suggests it is advantageous to include wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time, and wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product, because purchases/interactions occurring within a predetermined period of time may be reflective of a significant co-occurrence tendency and doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time, and wherein the frequency of the online interactions with the first product website and the second product website occurring within the predetermined period of time corresponds to a ranking of the first product and the second product, as taught by Smith, because purchases/interactions occurring within a predetermined period of time may be reflective of a significant co-occurrence tendency and doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue

Chang, Kumar, and Smith do not appear to disclose,
sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time
However, Glazier discloses 
sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time (Fig 3 “your referral of Acme Airlines to Jan resulted in a sale” and [0061] “may generate a feedback message to the referrer, which may…inform the referrer when a referral has been used…may include information such as the time of the recipients transaction…transaction amount…transactions…payments, products…referred & [0056] & [0079] – also, Kumar has already been relied on to disclose that purchases/interactions together may mean occurring within a predetermined amount of time)
Smith suggests it is advantageous to include sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time, because doing so can provide the referring user with information regarding the success of their referral efforts, which may increase their satisfaction (Fig 3, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar in view of Smith to include sending a notification to a device of the first user regarding the online interactions with the second product website and with the first product website occurring within the predetermined period of time, as taught by Smith, because doing so can provide the referring user with information regarding the success of their referral efforts, which may increase their satisfaction.


With respect to claims 3 and 10, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
storing the suggestive selling data at the database each time the online interaction with the first product occurs within the predetermined period of time with online interaction with the second product website, wherein the online interaction with the first product website is part of a separate transaction from the online interaction with the second product website
However, Kumar discloses 
storing the suggestive selling data at the database each time the online interaction with the first product occurs together with online interaction with the second product website ([0030] “each time a user purchases an item…transaction processing engine records the purchase in a transaction database” – therefore suggestive selling data is stored at the database each time a transaction occurs (e.g., the first product is purchased together with the second product),  [0032], [0042]-[0044])
Kumar suggests it is advantageous to include storing the suggestive selling data at the database each time the online interaction with the first product occurs together with online interaction with the second product website, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include storing the suggestive selling data at the database each time the online interaction with the first product occurs together with online interaction with the second product website, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Chang and Kumar do not appear to disclose,
wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time; wherein the online interaction with the first product website is part of a separate transaction from the online interaction with the second product website
However, Smith discloses 
wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time; wherein the online interaction with the first product website is part of a separate transaction from the online interaction with the second product website ([0041] “two items that are acquired together (as part of the same transaction or session)”, [0068]-[0070] “a session may begin with a user initiates browsing of a site, and may end…more than a threshold period of time…one hour or one day…any browsing activity performed by the user during a selected period of time, such as a twenty-four hour period, may be treated as a session…”,  [0076]-[0077] “any/all user activity performed…during that period may be treated as a session…for the purpose of calculating the pairwise comparison data for this item pair…number of sessions in which A and B were both viewed and purchased…used to calculate pairwise comparisons”, [0079] “may be treated as if it occurred during the earlier session”, [0086]-[0087], Fig 7 and Fig 9 and [0085]-[0086] and [0002] system mines session data to identify items that tend to be viewed and/or purchased in combination in order to provide product recommendations).
Smith suggests it is advantageous to include wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time; wherein the online interaction with the first product website is part of a separate transaction from the online interaction with the second product website, because purchases/interactions occurring within a predetermined period of time may be reflective of a significant co-occurrence tendency and doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time; wherein the online interaction with the first product website is part of a separate transaction from the online interaction with the second product website, as taught by Smith, because purchases/interactions occurring within a predetermined period of time may be reflective of a significant co-occurrence tendency and doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue

With respect to claims 4 and 11, Chang, Kumar, Smith, and Glazier teach the method of claim 3 and the medium of claim 10. Chang does not appear to disclose,
identifying that online interaction with a third product website by the third user also occurs within the predetermined period of time with the online interaction with the first product website; 
and storing data at the database each time the online interaction with the first product is website occurs within the predetermined period of time with the online interaction with the third product website
However, Kumar discloses 
identifying that online interaction with a third product website by the third user also occurs together with the online interaction with the first product website; ([0032] & [0042]-[0044] system identifies multiple combinations of product association rules by analyzing the transaction data (e.g., product A with product B and product A with product C etc.,)
and storing data at the database each time the online interaction with the first product is website occurs together with the online interaction with the third product website ([0030] “each time a user purchases an item…transaction processing engine records the purchase in a transaction database” – therefore suggestive selling data is stored at the database each time a transaction occurs (e.g., the first product is purchased together with a third product),  [0032], [0042]-[0044])
Kumar suggests it is advantageous to include identifying that online interaction with a third product website by the third user also occurs together with the online interaction with the first product website and storing data at the database each time the online interaction with the first product is website occurs together with the online interaction with the third product website, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include identifying that online interaction with a third product website by the third user also occurs together with the online interaction with the first product website and storing data at the database each time the online interaction with the first product is website occurs together with the online interaction with the third product website, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Chang and Kumar do not appear to disclose,
wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time
However, Smith discloses 
wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time ([0041] “two items that are acquired together (as part of the same transaction or session)”, [0068]-[0070] “a session may begin with a user initiates browsing of a site, and may end…more than a threshold period of time…one hour or one day…any browsing activity performed by the user during a selected period of time, such as a twenty-four hour period, may be treated as a session…”,  [0076]-[0077] “any/all user activity performed…during that period may be treated as a session…for the purpose of calculating the pairwise comparison data for this item pair…number of sessions in which A and B were both viewed and purchased…used to calculate pairwise comparisons”, [0079] “may be treated as if it occurred during the earlier session”, [0086]-[0087], Fig 7 and Fig 9 and [0085]-[0086] and [0002] system mines session data to identify items that tend to be viewed and/or purchased in combination in order to provide product recommendations).
Smith suggests it is advantageous to include wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time, because purchases/interactions occurring within a predetermined period of time may be reflective of a significant co-occurrence tendency and doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include wherein interactions occurring together means interactions/transactions occurring within a predetermined period of time, as taught by Smith, because purchases/interactions occurring within a predetermined period of time may be reflective of a significant co-occurrence tendency and doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue



With respect to claims 5 and 12, Chang, Kumar, Smith, and Glazier teach the method of claim 4 and the medium of claim 11. Chang does not appear to disclose,
ranking the second product and third product based on how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the second product website and how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the third product website
However, Smith discloses 
ranking the second product and third product based on how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the second product website and how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the third product website ([0086] once all candidate pairs have been analyzed…for a given item A, all items B1, B1…that are candidates for being paired with item A…may be ranked from highest to lowest score”, [0041] “two items that are acquired together (as part of the same transaction or session)”, [0068]-[0070] “a session may begin with a user initiates browsing of a site, and may end…more than a threshold period of time…one hour or one day…any browsing activity performed by the user during a selected period of time, such as a twenty-four hour period, may be treated as a session…”,  [0076]-[0077] “any/all user activity performed…during that period may be treated as a session…for the purpose of calculating the pairwise comparison data for this item pair…number of sessions in which A and B were both viewed and purchased…used to calculate pairwise comparisons”, [0079] “may be treated as if it occurred during the earlier session”, Fig 7 and Fig 9 and [0085]-[0087] and [0002] system mines session data to identify items that tend to be viewed and/or purchased in combination in order to provide product recommendations which includes a first and second each with a third).
Smith suggests it is advantageous to include ranking the second product and third product based on how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the second product website and how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the third product website, because doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include ranking the second product and third product based on how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the second product website and how frequently the online interaction with the first product website occurs within the predetermined period of time with the online interaction with the third product website, as taught by Smith, because doing so can identify the best second product(s) to complement the first product which can increase the effectiveness of the marketing efforts which can increase overall system revenue.

With respect to claims 6 and 13, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
further comprising providing the device of the first user with the retrieved advice regarding the first product and second product 
However, Kumar discloses 
providing the device of the first user with the retrieved advice regarding the first product and second product ([0037]-[0039] & [0042]-[0044] & [0051]-[0060] & [0064] & [0070]-[0071] system retrieves the most significant identified associated rules (e.g., those with frequencies over a certain threshold and that deviate from a sellers/referrers current transactions) and provides recommendations to the seller/referrer based on these (e.g., that the referrer/seller should sell a second product with a first product because many people frequently purchase the second product with the first product))
Kumar suggests it is advantageous to include providing the device of the first user with the retrieved advice regarding the first product and second product, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers ([0005] & [0007] & [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang to include providing the device of the first user with the retrieved advice regarding the first product and second product, as taught by Kumar, because doing so can increase the effectiveness of the marketing efforts of the system’s referrers which can increase overall system revenue as well as commissions earned by the referrers 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

With respect to claims 7 and 14, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
further comprising providing a third party with the retrieved advice over a communication network
However, Smith discloses 
further comprising providing a third party with the retrieved advice over a communication network ( Fig 7 and Fig 9 and [0085]-[0087] and [0002] a third party (e.g., another user) may be provided with retrieved advice regarding the first and second product (e.g., advising them that they are frequently purchased together))
Smith suggests it is advantageous to include providing a third party with the retrieved advice over a communication network, because doing so can provide the party user with information that may be helpful for them and that may increase revenue for the system (Fig 7 and Fig 9 and [0085]-[0087] and [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar to include providing a third party with the retrieved advice over a communication network, as taught by Smith, because doing so can provide the party user with information that may be helpful for them and that may increase revenue for the system.



	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang  in view of Kumar in view of Smith in view of Glazier, as applied to claims 1 and 8 above, and further in view of Cummins et al. (U.S. PG Pub No. 2015/0206165 July 23, 2015 - hereinafter "Cummins”)

With respect to claims 2 and 9, Chang, Kumar, Smith, and Glazier teach the method of claim 1 and the medium of claim 8. Chang does not appear to disclose,
sending a notification to a device of a third party regarding the online interactions with the second product website and with the first product website within the predetermined period of time, wherein the third party is a vendor of the first product
However, Cummins discloses 
sending a notification to a device of a third party regarding the online interactions with the second product website and with the first product website within the predetermined period of time, wherein the third party is a vendor of the first product ([0132]-[0133] notification/report sent to vendor that sells a first product that the second product has been purchased frequently with the first product – Examiner notes that Smith has already been relied on to disclose that purchases/transactions occurring within the a certain amount of time are considered to be together)
Cummins suggests it is advantageous to include sending a notification to a device of a third party regarding the online interactions with the second product website and with the first product website within the predetermined period of time, wherein the third party is a vendor of the first product, because doing so can provide the vendor user with information regarding the potential ways to increase revenue/sales ([0132]-[0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Chang in view of Kumar in view of Smith in view of Glazier to include sending a notification to a device of a third party regarding the online interactions with the second product website and with the first product website within the predetermined period of time, wherein the third party is a vendor of the first product, as taught by Cummins, because doing so can provide the vendor user with information regarding the potential ways to increase revenue/sales.



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Rolf et al. (U.S. PG Pub No. 2007/0219871, September 20, 2007) teaches dynamically building a MLM network by generating follower codes which reference up-line referrers and commission schedules and automatically crediting referrers based on the commission schedule when downline purchases are made.

Gopalsamy et al. (U.S. PG Pub No. 2014/0358665, December 4, 2014) teaches collecting and analyzing transaction data to identify products that are frequently purchased together in order to develop sales/marketing recommendations to provide to product sellers.

Ladd et al. (U.S. PG Pub No. 2011/0208572 August 25, 2011) discloses sending a report sent to vendor detailing the product purchases ([0076]).

Michaelson et al. (U.S. PG Pub No. 2021/0090154) discloses wherein “same time” may refer to one transaction or may refer to separate transactions by the same user that occurred close in time (e.g., within 10 minutes, within an hour, within the same day, etc. – see [0072] “Being purchased at the ‘same time’ may mean that the items were purchased within the same transaction as one another or perhaps within the same day…being purchased at the ‘same time’ may mean that one item was purchased…within a threshold time period…number of seconds, minutes, hours, or perhaps event days…”).

“What are the Best Types of Products to Market in MLM?” (Stephenson, Ben, Published February 24, 2016 at https://www.linkedin.com/pulse/what-best-types-products-market-mlm-ben-stephenson) teaches analyzing sales to identify good products to sell for MLM referrers.

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621